DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 9 and 19, the limitations “analyzing, using the processing device, the at least one redeeming restriction with at least one of the at least one medication description and the plurality of store data using at least one machine learning model” and “identifying, using the processing device, at least one redeemable discount card of the at least one discount card, a redeemable medication of the at least one medication, and at least one redeemable store of the plurality of stores based on the analyzing of the at least one redeeming restriction, wherein the at least one redeemable discount card is redeemable for the redeemable medication at the at least one redeemable store” lack a proper written description.  First, the Examiner notes that the specification provides no description of a “redeeming restriction”.  Further the specification provides no details regarding the “machine learning model” itself, or how it is used in the analysis.  In other words, the specification provides no specific algorithm/methodology/formula detailing how the inputs of a “redeeming restriction”, medication description, and store data results in the identification a redeemable discount card, redeemable medication, and redeemable store, by using an undescribed machine learning model.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
A method for facilitating managing purchase of medications, the method comprising: 
receiving, 
identifying, 
receiving, 

applying,
generating, 
retrieving, 

The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, as well as the performance of advertising activities, but for the recitation of generic computer components.  That is, other than reciting the steps as being performed by a “communication device”, a “processing device”, and a “storage device”, nothing in the claims precludes the steps from being performed in the mind, or by humans interacting to perform a marketing/sales activity.  For example, but for the “communication device”, “processing device”, and “storage device” language, the claim describes a series of mental steps that include the collection of medication, patient, price, and discount card data, and the determination of a discounted price.  Further, the claimed steps describe a marketing/sales activity since they describe the determination of pricing data for a user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of advertising activities but for the 
The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “communication device”, a “processing device”, and a “storage device” to perform the steps. These additional elements are recited at a high level of generality (see at least page 13) such that they amount to no more than mere instructions to apply the exception using generic computing components.  The claim also recites the additional element of “transmitting, using the communication device, the plurality of discounted prices offered by the plurality of stores for the at least one medication, the at least one discount card data, and the plurality of store data to the at least one device”.  However this additional element is merely extra-solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “communication device”, a “processing device”, and a “storage device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Further, the element of “transmitting, using the communication device, the plurality of discounted prices offered by the plurality of stores for the at least one medication, the at least one discount card data, and the plurality of store data to the at least one device” does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function as evidenced by Symantec which featured receiving or transmitting data over a network.  
Claims 2-10 are dependent on claim 1, and include all the limitations of claim 1.  Claim 12-20 are dependent on claim 11, and includes all the limitations of claim 11.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makarskyy (US 11,152,091) in view of Vinals (US 2015/0142463).
Regarding claim 1, Makarskyy discloses A method for facilitating managing purchase of medications, the method comprising: 
receiving, using a communication device, at least one medication request data associated with a patient from at least one device, wherein the at least one medication request data comprises at least one medication description of at least one medication and at least one patient identifier of the patient.  Makarskyy discloses verifying that a user is a patient that is to receive a particular prescription (Col. 9, Lines 4-11), and receiving prescription information (Col. 2, Lines 25-39).
Makarskyy also discloses identifying, using a processing device, a plurality of stores based on the at least one medication description, wherein the plurality of stores provides the at least one medication.  Makarskyy discloses executing a search to identify pharmacies that have a medication in stock (Col. 10, Lines 12-16).
Makarskyy partially discloses: 
receiving, using the communication device, a plurality of prices offered by the plurality of stores for the at least one medication from a plurality of store devices associated with the plurality of stores.
retrieving, using a storage device, at least one discount card data of at least one discount card associated with the patient based on the at least one patient identifier, wherein the at least one discount card data is used to reduce the plurality of prices offered by the plurality of stores for the at least one medication by at least one portion of the plurality of prices
 applying, using the processing device, the at least one discount card data to the plurality of prices offered by the plurality of stores for the at least one medication;
generating, using the processing device, a plurality of discounted prices offered by the plurality of stores for the at least one medication based on the applying;
 Makarskyy discloses providing a list of final probable prices of a medication at each of a plurality of listed pharmacies, wherein the final probable price is based upon discount card data, and instead utilizes insurance information.  Vinals teaches a system that searches for pharmacies associated with prescription cards of users (see at least Paras. [0027], [0031]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the prescription card of the secondary reference(s) for the insurance information of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Makarskyy does not disclose retrieving, using the storage device, a plurality of store data associated with the plurality of stores based on the identifying.    Vinals teaches a system that provides the distance and direction from the location of a user to the location of a pharmacy (Fig. 2C, Para. [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Makarskyy to utilize the teachings of Vinals since it would allow users to compare cost of a medication and driving distance to multiple pharmacies (Para. [0009]).
Makarskyy does not fully disclose transmitting, using the communication device, the plurality of discounted prices offered by the plurality of stores for the at least one medication, the at least one discount card data, and the plurality of store data to the at least one device.  Makarskyy discloses providing price information from several pharmacies (Col. 10, Lines 21-24).  However, Makarskyy does not explicitly disclose transmitting discount card data and the plurality of store data.  Vinals teaches 
Claim 11 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Regarding claim 2, Makarskyy does not explicitly disclose The method of claim 1, wherein the at least one medication request data comprises at least one preference data associated with at least one preference of the patient, wherein the method further comprises:
analyzing, using the processing device, the at least one preference data and the plurality of store data; 
selecting, using the processing device, at least one store from the plurality of stores based on the analyzing; and 
transmitting, using the communication device, at least one discounted price offered by the at least one store for the at least one medication and at least one store data of the at least one store to the at least one device.
Vinals teaches a system wherein a user may search for pharmacies in close proximity (i.e. preference for pharmacies based on location), and providing a price quote from pharmacies that are within distance (Para. [0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Makarskyy to utilize the teachings of Vinals since it would allow users to compare cost of a medication and driving distance to multiple pharmacies (Para. [0009]).
Claim 12 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Regarding claim 3, Makarskyy does not explicitly disclose The method of claim 2, wherein the at least one preference data comprises at least one location preference data associated with at least one location preference of the at least one preference, wherein the plurality of store data comprises a plurality of store location data associated with a plurality of store locations of the plurality of stores, wherein the analyzing comprises analyzing the at least one location preference data and the plurality of store location data, wherein the selecting of the at least one store is further based on the analyzing of the at least one location preference data and the plurality of store location data.  Vinals teaches a system wherein a user may search for pharmacies in close proximity (i.e. preference for pharmacies based on location), and providing a price quote from pharmacies that are within distance (Para. [0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Makarskyy to utilize the teachings of Vinals since it would allow users to compare cost of a medication and driving distance to multiple pharmacies (Para. [0009]).
Claim 13 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.
Regarding claim 4, Makarskyy does not disclose The method of claim 3, wherein the at least one device comprises a location sensor, wherein the location sensor is configured for generating patient location data based on a location of the patient, wherein the at least one location preference data comprises the patient location data.  Vinals teaches determining the location of a user by utilizing at least GPS or Bluetooth (Para. [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
Claim 14 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.
Regarding claim 5, Makarskyy does not disclose The method of claim 4 further comprising:
analyzing, using the processing device, the patient location data and at least one store location data associated with the at least one store based on the selecting; 
generating, using the processing device, at least one navigational direction from the location of the patient to at least one store location of the at least one store; and
transmitting, using the communication device, the at least one navigational direction to the at least one device.
Vinals teaches providing the distance and direction from the location of a user to the location of a pharmacy (Para. [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Makarskyy to utilize the teachings of Vinals since it would allow users to compare cost of a medication and driving distance to multiple pharmacies (Para. [0009]).
Claim 15 features limitations similar to those of claim 5, and is therefore rejected using the same rationale.
Regarding claim 7, Makarskyy does not disclose The method of claim 1 further comprising:
analyzing, using the processing device, the plurality of discounted prices offered by the plurality of stores for the at least one medication;
determining, using the processing device, a lowest discounted price from the plurality of discounted prices based on the analyzing of the plurality of discounted prices;
identifying, using the processing device, a store offering the lowest discounted price from the plurality of stores based on the determining of the lowest discounted price; and
transmitting, using the communication device, the lowest discounted price offered by the store for the at least one medication and store data of the store to the at least one device.
Vinals teaches a system that searches for pharmacies that provide the lowest total cost, and provides them to the user (Para. [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Makarskyy to utilize the teachings of Vinals since it would allow users to compare cost of a medication and driving distance to multiple pharmacies (Para. [0009]).
Claim 17 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Regarding claim 9, Makarskyy does not disclose The method of claim 1, wherein the at least one discount card data comprises at least one redeeming restriction associated with a redeeming of the at least one discount card for the at least one medication at the plurality of stores, wherein the method further comprises:
analyzing, using the processing device, the at least one redeeming restriction with at least one of the at least one medication description and the plurality of store data using at least one machine learning model.  
identifying, using the processing device, at least one redeemable discount card of the at least one discount card, a redeemable medication of the at least one medication, and at least one redeemable store of the plurality of stores based on the analyzing of the at least one redeeming restriction, wherein the at least one redeemable discount card is redeemable for the redeemable medication at the at least one redeemable store;
applying, using the processing device, at least one redeemable discount card data of the at least one redeemable discount card to at least one price offered by the at least one redeemable store for the redeemable medication;
determining, using the processing device, at least one discounted price offered by the at least one redeemable store for the redeemable medication based on the applying of the at least one redeemable discount card; and
transmitting, using the communication device, the at least one discounted price offered by the at least one redeemable store for the redeemable medication to the at least one device.
In light of the 112 rejection above, Vinals teaches the claim.  Vinals teaches a system that determines pharmacies that accept a particular prescription card (i.e. redeeming restriction associated with redeeming of discount card), as well as providing a price quote from the determined pharmacies (see at least Para. [0041], [0086]).  The Examiner asserts that since there is no description of the “machine learning model”, that it may be interpreted as a query of a database, which is taught by Vinals (see at least Paras. [0036] which discloses an SQL database, and [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
Claim 19 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.

Claims 6, 10, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makarskyy (US 11,152,091) in view of Vinals (US 2015/0142463) and in further view of Karbowicz (US 2020/0135317).
Regarding claim 6, Makarskyy and Vinals do not explicitly disclose The method of claim 2, wherein the at least one preference data comprises at least one purchase time preference data associated with at least one purchase time preference of the at least one preference, wherein the plurality of store data comprises a plurality of store operating duration data associated with a plurality of store operating durations of the plurality of stores, wherein the analyzing comprises analyzing the at least one purchase time preference data and the plurality of store operating duration data, wherein the selecting of the at least one store is further based on the analyzing of the at least one purchase time preference data and the plurality of store operating duration data
Claim 16 features limitations similar to those of claim 6, and is therefore rejected using the same rationale.
Regarding claim 10, Makarskyy discloses The method of claim 1 further comprising:
receiving, using the communication device, at least one store selection from the at least one device;
identifying, using the processing device, at least one store from the plurality of stores based on the at least one store selection;
Makarskyy discloses selecting a pharmacy to which to transmit a prescription order (Col. 9, Lines 29-32)
Makarskyy does not disclose:
receiving, using the communication device, at least one discount card selection from the at least one device;
identifying, using the processing device, at least one selected discount card from the at least one discount card based on the at least one discount card selection; 
Vinals teaches a system wherein a user registers an account code of a prescription card (Para. [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Makarskyy to utilize the teachings of Vinals since it would provide results limited to pharmacies that accept the prescription card (Para. [0041]). 
Makarskyy partially discloses:
applying, using the processing device, at least one selected discount card data of the at least one selected discount card to at least one price offered by the at least one store for the at least one medication;
determining, using the processing device, at least one discounted price offered by the at least one store for the at least one medication based on the applying of the at least one first discount card;
 Makarskyy discloses providing a list of final probable prices of a medication at each of a plurality of listed pharmacies, wherein the final probable price is based upon applied insurance data related to a patient (see at least Col. 10, Lines 21-44; Col. 11, Lines 25-30).  However, Makarskyy does not disclose the use of discount card data, and instead utilizes insurance information.  Vinals teaches a system that searches for pharmacies associated with prescription cards of users (see at least Paras. [0027], [0031]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the prescription card of the secondary reference(s) for the insurance information of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Makarskyy does not disclose:
generating, using the processing device, an order reference for the purchase of the at least one medication from the at least one store based on the determining of the at least one discounted price; and 
transmitting, using the communication device, the order reference to the at least one device.
Karbowicz teaches a system wherein a receipt (i.e. order reference) is received, and saved to a patient wallet (Paras. [0104], [0112]).  It would have been obvious to one 
Claim 20 features limitations similar to those of claim 10, and is therefore rejected using the same rationale.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makarskyy (US 11,152,091) in view of Vinals (US 2015/0142463) and in further view of Smith (US 2019/0080416)
Regarding claim 8, Makarskyy and Vinals do not disclose The method of claim 1 further comprising:
receiving, using the communication device, the at least one discount card data from the at least one device, wherein the at least one device comprises at least one scanning device, wherein the at least one scanning device is configured for generating the at least one discount card data based on scanning at least one visual representation associated with the at least one discount card; and
storing, using the storage device, the at least one discount card data.
Smith teaches a system that captures an image of an insurance card of a user via an application on the user’s device, and extracts data from the insurance card (see at least Paras. [0016], [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Makarskyy and Vinals to utilize the teachings of Smith since Makarskyy, Vinals, and Smith are within the same field of endeavor (i.e. determining cost of medications), and all of the claimed elements were 
Claim 18 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681